Gbay, C. J.
The “ certificate of the administration under the seal of the Probate Court ” was admitted in evidence without objection, and is shown by the subsequent request of the defendant’s counsel for instructions, as stated in his bill of exceptions, to have been, not a mere certificate of the fact that administration had been granted, but a certified copy of the decree of the Probate Court granting letters of administration. It was, therefore, competent evidence of the fact that the defendant was administratrix.
A decree of the Probate Court granting letters of administration is not indeed an adjudication of death, as against the person therein assumed to be dead; nor is it admissible in proof of the death, as between strangers, nor even in an action brought by the person who has been appointed administrator in his individual capacity. But it is admissible in an action by the administrator in his official capacity on a debt due to the supposed deceased, as evidence that the plaintiff has a right to collect the debt; and it is equally admissible in an action against the administrator in his official capacity on a debt due from the supposed deceased, as evidence that the defendant is bound to pay the debt. Mutual Benefit Ins. Co. v. Tisdale, 91 U. S. 288, 243. *490Newman v. Jenkins, 10 Pick. 515. Jochumsen v. Suffolk Savings Bank, 3 Allen, 87, 94. No further proof of death, therefore, was necessary in this action.
The misdescription of the plaintiff’s residence, not having been pleaded in abatement, could not be availed of by the defendant. Com. Dig. Abatement E. 18-22. Mayor & Burgesses of Stafford v. Bolton, 1 B. & P. 40.

Exceptions overruled.